Citation Nr: 0316355	
Decision Date: 07/17/03    Archive Date: 07/22/03

DOCKET NO.  98-12 175A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Entitlement to service connection for post-traumatic 
stress disorder.  

2.  Entitlement to service connection for sleep apnea.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Martin F. Dunne, Counsel


INTRODUCTION

The veteran served on active duty from November 1965 to July 
1968, including service in Vietnam from October 1967 to 
January 1968.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions by the Department of 
Veterans Affairs (VA) Regional Office (RO) in St. Louis, 
Missouri, which denied service connection for peripheral 
neuropathy, to include as a result of exposure to herbicide, 
claimed as Agent Orange; post-traumatic stress disorder 
(PTSD); and sleep apnea.  

In a November 2000 decision, the Board denied service 
connection for peripheral neuropathy, to include as a result 
of exposure to herbicide, claimed as Agent Orange, and 
remanded the issues of service connection for PTSD and sleep 
apnea to the RO for further development and adjudication.  
The denial of service connection for peripheral neuropathy, 
to include as a result of exposure to herbicide, claimed as 
Agent Orange, constituted a decision of the Board as to that 
issue.  The remand portion of the Board's decision 
constituted a preliminary order.  


FINDINGS OF FACT

1.  The VA's duty to assist the veteran in developing all 
evidence pertinent to the claim has been met.  

2.  The evidence does not establish that the veteran engaged 
in combat with the enemy; a diagnosis of PTSD has been 
offered; however, an alleged in-service stressor has not been 
independently corroborated to verify that the alleged 
stressor actually occurred.  

3.  Medical opinion offered is that the veteran's currently 
diagnosed sleep apnea is not related to his military service 
or any incident therein.  


CONCLUSIONS OF LAW

1.  The criteria for establishing entitlement to service 
connection for PTSD have not been met.  38 U.S.C.A. §§ 1110, 
1154, 5102, 5103, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.303, 3.304(f) 3.326(a) (2002).  

2.  Sleep apnea was not incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 1110, 1131, 5102, 5103, 
5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.303, 3.326(a) (2002).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board notes that during the pendency of this appeal, the 
Veterans Claims Assistance Act of 2000 (VCAA), was signed 
into law.  This liberalizing law is applicable to this 
appeal.  See Karnas v. Derwinski, 1 Vet. App. 308, 312-13 
(1991).  To implement the provisions of the law, the VA 
promulgated regulations codified at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a).  The Act and implementing 
regulations essentially eliminate the requirement that a 
claimant submit evidence of a well-grounded claim, and 
provides that VA will assist a claimant in obtaining evidence 
necessary to substantiate a claim but is not required to 
provide assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  It also includes new notification provisions. 

The Board finds that the correspondence sent to the veteran 
in December 1998 and December 2000, the latter pertaining to 
the provisions of the VCAA, describing what VA would do to 
assist the veteran, the evidence the veteran needed to 
provide, and the evidence the VA had, and a March 1999 
Statement of the Case (issued in June 1999) and April 2000 
(issued in May 2000) and March 2003 Supplements Statement of 
the Case, the latter contained the provisions of the VCAA, 
provided to both the veteran and his representative, provided 
notice to the veteran of what the evidence of record 
revealed.  Additionally, these documents provided notice why 
this evidence was insufficient to award the benefit sought.  
Thus, the veteran has been provided notice of what VA was 
doing to develop the claim, notice of what he could do to 
help his claim, and notice of how his claim was still 
deficient.  Cf. Quartuccio v. Principi, 16 Fed App. 183 
(2002); Charles v. Principi, 16 Vet. App. 370, 373-74 (2002).  
In addition, the veteran testified at a personal hearing held 
at the RO before a hearing officer.  No further assistance is 
necessary to comply with the requirements of this new 
legislation, or any other applicable rules or regulations 
regarding the development of the pending claim.  

Service Connection

A.  PTSD

The veteran contends that he has PTSD as a result of in-
service stressful experiences, which he experienced during 
his active duty tour in Vietnam from October 1967 to January 
1968.  In correspondence and in testimony presented during 
his February 2000 personal hearing, he related that the 
claimed stressors include having to load body bags; he saw 
and smelled burned bodies; he went out on patrols to units 
that had recently come under enemy fire; and he saw a follow 
soldier, not from his unit, hit by sniper fire.  The veteran 
maintains that he served with the H&S Company, 3d Marine 
Amphibious Force (MAF) as a security guard.  He alleges that 
his problems stem primarily from re-supply missions he 
undertook, on a voluntary basis, with a gunnery sergeant to 
places that had been hit by enemy forces the previous day or 
night.  When they arrived at the designated areas, they would 
do whatever was necessary, including standing guard, clearing 
the area of debris, which included bodies, some of which were 
burned.  He did not remember the names of the villages or 
personnel, including the name of the gunnery sergeant.  

The veteran's military personnel records confirm that he 
served on active duty in the Marine Corps and was stationed 
in Vietnam during the time-period claimed.  His records do 
not reflect him receiving any combat-related awards, such as 
the Combat Action Ribbon; rather, his awards and decorations 
are listed as the National Defense Service Medal and 
Vietnamese Service Medal, although he participated in counter 
insurgency operations.  His military occupational specialty 
is noted as administrative supply clerk and that he served as 
a security guard with the H&S Company of the III MAF while in 
Vietnam.  

The veteran's service medical records do not reflect any 
complaints, symptomatology or treatment for a psychiatric 
disorder.  The earliest post-service VA examination, 
conducted in August 1968, found no psychiatric abnormality.  
The first medical evidence of any acquired psychiatric 
disorder dates from 1998.  His VA outpatient treatment 
records for September 1997 to July 1999 show that he was 
attending VA group focus sessions on how stressors and 
psychiatric factors affect one's body functions and 
physiology.  Progress notes in January 1998 indicate major 
depression, rule out PTSD.  In February 1998, the diagnosis 
was major depression, possible PTSD.  In March 1998, a social 
worker evaluation noted PTSD, with a medical diagnosis in 
April of possible PTSD.  In May 1998, the diagnosis was PTSD 
and in June 1998 the diagnosis was major depression, possibly 
PTSD.  The VA progress notes for September and November 1998, 
as well as April 1999, likewise show major depression, 
possible PTSD.  He filed his claim for entitlement to service 
connection for PTSD in June 1998.  

In May 1999, the veteran posted an email to anyone who was in 
his unit in Vietnam requesting confirmation of his 
participation in the re-supply operations and the name of the 
gunnery sergeant.  In response, the veteran received an email 
from an individual who was in the III MAF for a while in 
1967, before being transferred to Da Nang airbase.  The 
former sergeant remembered the "Gunny" referred to by the 
veteran, but he had been killed in action sometime in 1968.  
The emailer, too, could not remember the "Gunny's" name, 
but he did remember also going out with the gunnery sergeant 
on re-supply missions.  

In March 2000, the veteran submitted articles he had down-
loaded from the internet, to include the biography of a 
Marine gunnery sergeant, a chronology of the Marine Corps 
during the Vietnam conflict, and exploits of the III MAF in 
Vietnam from 1965 to 1971.  VA outpatient treatment records 
for February 2000 to December 2000 reflect medications being 
taken by the veteran for various disorders, including  
"tension" headaches, nervousness, and insomnia.  Additional 
treatment record through February 2001 include a February 
2000 diagnosis of PTSD due to Vietnam trauma, reported, and a 
January 2001 diagnosis of PTSD, chronic, severe.  Subsequent 
outpatient treatment records through March 2003 show that he 
was seen for various disorders and reflect medications being 
taken as part of his treatment.  

Pursuant to the Board's remand, the veteran underwent VA 
psychiatric examination in September 2002 specifically to 
determine the nature and extent of possible PTSD.  Following 
review of the records and examination of the veteran, the 
examining physician offered a diagnosis of PTSD; DSM-IV 
criteria were met for the disorder; it was as likely as not 
related to the veteran's combat experiences in Vietnam; and 
it was of chronic duration, mild to moderate in intensity.  

In February 2003, the RO requested the Commandant, United 
States Marine Corps, to verify the claimed stressors provided 
by the veteran.  The written response received essentially 
noted that the information provided was insufficient for the 
purpose of conducting any meaningful research on the 
veteran's behalf due to the lack of specific combat incidents 
as recalled by him.  The anecdotal incidents related by the 
veteran, although they might be true, were not researchable.  
There was no way to verify if the veteran was involved in 
moving body bags or volunteered to go on patrol.  He had not 
been awarded the Combat Action Ribbon.  Further, the Corps 
was unable to verify the death of a Marine by sniper fire 
through the unit diaries.  

Analysis

With regard to PTSD, VA regulations recognize that symptoms 
attributable to PTSD often do not appear in service.  Claims 
for service connection for PTSD are evaluated in accordance 
with 38 C.F.R. § 3.304(f).  Amendments to those criteria were 
presented in June 1999, with the effective dated made 
retroactive to March 7, 1997.  Prior to that time, to 
establish service connection for PTSD, the record must 
include a clear diagnosis of the condition, credible 
supporting evidence that the claimed in-service stressor 
actually occurred, and a link, established by medical 
evidence, between current symptomatology and the claimed in-
service stressor.  See 38 C.F.R. § 3.304(f) (1996).  
Effective from March 7, 1997, service connection for PTSD 
must include medical evidence diagnosing the condition, a 
link, established by medical evidence between the current 
symptoms and an in-service stressor, and credible supporting 
evidence that the claimed stressor occurred.  Id.  The most 
notable change being that a "clear" diagnosis was no longer 
required.  However, the requirement for credible supporting 
evidence of a claimed stressor did not change.  The veteran 
filed his claim for PTSD in June 1998; hence, the revised 
amendments are applicable to the veteran's case.  

The evidence shows that the veteran has a medical diagnosis 
of PTSD and a link, established by medical evidence, between 
the current symptoms of PTSD and claimed in-service 
stressors.  The question remains, however, as to whether the 
veteran, in fact, has a credible diagnosis of PTSD in light 
of the remaining criterion for service connection, namely, 
credible evidence that the claimed stressor(s) actually took 
place.  

The evidence necessary to establish the occurrence of a 
recognizable stressor during service to support a diagnosis 
of PTSD will vary depending upon whether the veteran engaged 
in "combat with the enemy."  The Court has repeatedly 
instructed that VA must make a specific finding as to whether 
the veteran engaged in combat.  See Gaines v. West, 11 Vet. 
App. 353, 359 (1998); Cohen v. Brown, 10 Vet. App. 128, 145 
(1997); Zarycki v. Brown, 6 Vet. App. 91, 98 (1993).  
Participation in combat, a determination that is to be made 
on a case by case basis, requires that the veteran have 
personally participated in events constituting an actual 
fight or encounter with a military foe or hostile unit or 
instrumentality.  See VAOPGCPREC 12-99 (October 18, 1999).  
If VA determines that the veteran engaged in combat with the 
enemy and his alleged stressor is combat-related, then the 
veteran's lay testimony or statement is accepted as 
conclusive evidence of the stressor's occurrence and no 
further development or corroborative evidence is required, 
providing that such testimony is found to be 
"satisfactory," i.e., credible, and "consistent with the 
circumstances, conditions, or hardships of service."  See 38 
U.S.C.A. § 1154(b) (West 1991); 38 C.F.R. 3.304(f) (1995); 
Cohen, 10 Vet. App. at 146-47; Zarycki, 6 Vet. App. at 98.  
If, however, VA determines either that the veteran did not 
engage in combat with the enemy or that the veteran did 
engage in combat, but that the alleged stressor is not combat 
related, his lay testimony, by itself, is not sufficient to 
establish the occurrence of the alleged stressor.  Instead, 
the record must contain evidence that corroborates the 
veteran's testimony or statements.  See Cohen, 10 Vet. 
App. at 147; Zarycki, 6 Vet. App. at 98.  

Section 1154(b), however, "does not require the acceptance 
of a veteran's assertion that he was engaged in combat with 
the enemy; it would be tautological to conclude that it 
did."  Cohen, 10 Vet. App. at 146, citing Irby v. Brown, 6 
Vet. App. 132, 136 (1994).  Moreover, mere presence in a 
combat zone, or the reporting of indirect experiences of an 
individual while there, is not sufficient to show that the 
veteran engaged in combat with the enemy.  See Collette v. 
Brown, 82 F.3d 389, 392 (Fed. Cir. 1996); Wood v. Derwinski, 
1 Vet. App. 190, 193 (1991).  

The record confirms that the veteran served the Marine Corps 
and was stationed in Vietnam.  However, it does not show 
independent evidence that he engaged in combat.  He was a 
security guard with the H&S Company of the III MAF in and 
about Da Nang, from October 13, 1967, to January 22, 1968.  
The United States Marine Corps personnel were unable to 
verify any of the veteran's alleged stressors.  A copy of an 
email from a fellow Marine remembers a gunnery sergeant using 
volunteers to go on re-supply missions, however, he too was 
unable to remember the "Gunny's" name.  Information 
obtained by the veteran from the Internet includes the 
biography of a Marine gunnery sergeant who died of combat 
wounds in August 1968; however, comparing the veteran's 
military records with the information in the biography, the 
sergeant mentioned could not have been the one remembered by 
the veteran because the sergeant had arrived in Vietnam at 
the time the veteran was leaving Vietnam.  The other 
information obtained from the Internet indicates that there 
was no significant action or engagement with enemy forces 
involving the III MAF during the period the veteran was 
assigned to that unit.  The veteran had left Vietnam by 
January 23, 1968.  The Tet Offensive began on January 30, 
1968, and lasted about two weeks.  Although there were heavy 
combat operations in and around Da Nang during that 
Offensive, the veteran was already out of the country.  

Based on all the evidence available, and despite every 
attempt by both the veteran and VA personnel, the fact 
remains that the claimed stressors upon which the diagnosis 
of PTSD has been made remain unverified.  It is not a matter 
of determining whether the veteran was exposed to a stressful 
event, the larger question is whether his unit was exposed to 
stressful events at the time the veteran was assigned to that 
unit.  All attempts to verify the unit's situation during the 
time in question have failed to verify the unit's exposure to 
attacks.  The evidence simply does not show that the 
veteran's unit was involved in any significant action during 
the three months the veteran was in Vietnam.  See Pentecost 
v. Principi, 16 Vet. App. 124 (2002); Suozzi v. Brown, 10 
Vet. App. 307 (1997).  Under the circumstances, the Board 
finds that the record does not contain evidence that tends to 
establish the criteria for establishing PTSD  See 38 C.F.R. 
§ 3.304(f)).  Although the veteran has a diagnosis of PTSD, 
and there is medical evidence linking his alleged in-service 
stressors and his PTSD symptoms, there is no independent 
corroboration of the claimed stressor linked by medical 
opinion to the PTSD symptomatology.  When, after careful 
consideration of all procurable and assembled data, the Board 
concludes that the criteria for service connection for PTSD 
are not met.  

In reaching its conclusion, the Board has considered the 
doctrine of reasonable doubt, but finds that the record does 
not provide an approximate balance of negative and positive 
evidence on the merits.  Therefore, the board is unable to 
identify a reasonable basis for granting service connection 
for PTSD.  See 38 U.S.C.A. § 5107(b)); 38 C.F.R. § 3.102; see 
also Gilbert v. Derwinski, 1 Vet. App. 49, 57-58 (1990).  


B.  Sleep Apnea

The vetean maintains that he has sleep apnea, which he 
alleges either began in service or is secondary to PTSD.  

Review of the veteran's service medical records show that, on 
medical evaluation in October 1967, he gave a medical history 
of frequent trouble sleeping; however, on physical 
examination, no findings were made nor do his subsequent 
service medical records reflect any complaints, symptoms or 
treatment for sleep apnea.  Post-service VA examination 
conducted in August 1968 makes no findings, nor are there any 
complaints, pertaining to sleep apnea.  The earliest showing 
of such is contained in his March 1998 VA outpatient 
treatment report.  At that time, he underwent a sleep study 
because his girlfriend had noticed his snoring and holding 
his breath at night.  The veteran reported labored breathing 
with anxiety and that he was tired in the daytime, although 
he did not fall asleep in the daytime.  The sleep study 
revealed persistent severe nocturnal de-saturation related to 
central apnea and hypoapnea while he used a CPAP (continuous 
positive airway pressure) machine.  He was diagnosed with 
central sleep apnea and obesity.  The August 1998 treatment 
report notes that he had obstructive sleep apnea, which was 
being treated successfully with nasal CPAP, and there had 
been no daytime sleepiness.  

Pursuant to the Board's remand, the veteran underwent VA 
examination in September 2002 specifically to determine the 
etiology of the sleep apnea and whether it was at least as 
likely as not that it was related to the veteran's military 
service.  Following review of the record and examination of 
the veteran, the examining physician noted that the veteran 
weighed 311 pounds; was having night sweats and bad dreams; 
and shortness of breath with activity.  The physician offered 
a diagnosis of obstructive sleep apnea and that it was not 
likely that the sleep apnea was related to the veteran's 
military service or any incident therein.  



Analysis

A veteran seeking disability benefits must establish: (1) 
status as a veteran; (2) the existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) the degree of the disability; and (5) the effective date 
of the disability.  See Boyer v. West, 210 F.3d 1351, 1353 
(Fed. Cir. 2000). 

Service connection may be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or disease incurred or aggravated in active military 
service.  See 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 
3.303(a).  Service connection may be demonstrated either by 
showing direct service incurrence or aggravation or by using 
applicable presumptions, if available.  See Combee v. Brown, 
34 F.3d 1039, 1043 (Fed. Cir. 1994) (specifically addressing 
claims based on ionizing radiation exposure).  

Direct service connection requires a finding that there is a 
current disability that has a definite relationship with an 
injury or disease or some other manifestation of the 
disability during service.  See Rabideau v. Derwinski, 2 Vet. 
App. 141, 143 (1992); Cuevas v. Principi, 3 Vet. App. 542, 
548 (1992).  

A disorder may be service connected if the evidence of 
record, regardless of its date, shows that the veteran had a 
chronic disorder in service or during an applicable 
presumptive period, and that the veteran still has such a 
disorder.  See 38 C.F.R. § 3.303(b); see also Savage v. 
Gober, 10 Vet. App. 488, 494-95 (1997).  Such evidence must 
be medical unless it relates to a disorder that may be 
competently demonstrated by lay observation.  See Savage, 10 
Vet. App. at 495.  For the showing of chronic disease in 
service, there is required a combination of manifestations 
sufficient to identify the disease entity and sufficient 
observation to establish chronicity at the time, as 
distinguished from merely isolated findings or a diagnosis 
including the word "chronic."  See 38 C.F.R. § 3.303(b).  

If the disorder is not chronic, it may still be service 
connected if it is observed in service or an applicable 
presumptive period, continuity of symptomatology is 
demonstrated thereafter, and competent evidence relates the 
present disorder to that symptomatology.  Id.  Again, whether 
medical evidence or lay evidence is sufficient to relate the 
current disorder to the in-service symptomatology depends on 
the nature of the disorder in question.  Id.

Disorders diagnosed after discharge may still be service 
connected if all the evidence, including pertinent service 
records, establishes that the disorder was incurred in-
service.  See 38 U.S.C.A. § 1113(b); 38 C.F.R. § 3.303(d).  

In addition, service connection may be granted for a 
disability that is proximately due to or the result of a 
service-connected disease or injury.  See 38 C.F.R. 
§ 3.310(a); see also Harder v. Brown, 5 Vet. App. 183, 187-89 
(1993).  That regulation has been interpreted to permit 
service connection for the degree of aggravation to a 
nonservice-connected disorder that is proximately due to or 
the result of a service-connected disorder.  See Allen v. 
Brown, 7 Vet. App. 439, 448 (1995).  Under such 
circumstances, the veteran shall be compensated for the 
degree of disability (but only that degree) over and above 
the degree of disability existing prior to the aggravation.  
Id.  

In the veteran's case, although he gave a history in service 
of frequent trouble sleeping, no findings, complaints or 
symptomatology of such is shown in service.  It was not until 
well-over twenty-five years after he was separated from 
military service that there is the first indication of any 
sleep apnea shown.  Further, there is no medical opinion of 
record of an etiological relationship between currently 
diagnosed obstructive sleep apnea and the veteran's military 
service.  Rather, the medical opinion offered, following 
review of the record and examination of the veteran, 
specifically was that there was no etiological relationship 
between the currently diagnosed disorder and the veteran's 
military service.  

Further, although the veteran alleges that his obstructive 
sleep apnea was proximately due to or the result of PTSD, 
there is no medical opinion supporting that allegation nor is 
the veteran service-connected for PTSD.  See 38 C.F.R. 
§ 3.310(a).  

To establish entitlement to service connection for a 
disability, the evidence must show that a disease or injury 
was incurred in or aggravated during service and that there 
is a disability (residuals) as a result of that disease or 
injury.  See 38 U.S.C.A. §§ 1110, 1131.  There must be 
competent evidence of a current disability (medical 
diagnosis), of incurrence or aggravation of a disease or 
injury in service (lay or medical evidence), and of a nexus, 
or link, between the in-service injury or disease and the 
current disability (medical evidence).  See 38 U.S.C.A. 
§ 1110; 38 C.F.R. § 3.303(b); see also Caluza v. Brown, 7 
Vet. App. 498, 506 (1995).  

The Board has considered the doctrine of reasonable doubt, 
but finds that the record does not provide an approximate 
balance of negative and positive evidence on the merits.  
Therefore, the Board is unable to identify a reasonable basis 
for granting service connection for sleep apnea, either on a 
direct or a secondary basis, that is supported by sound 
medical evidence and opinion based on review of the entire 
record and examination of the veteran.  See 38 U.S.C. 
§ 5107(b)); 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 
1 Vet. App. 49, 57-58 (1990).  


ORDER

Service connection for post-traumatic stress disorder is 
denied.  

Service connection for sleep apnea is denied.



____________________________________________
	RENÉE M. PELLETIER
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

